Exhibit 10.02

 

WellPoint Health Networks Inc.

1999 Executive Officer Annual Incentive Plan

 

Pursuant to the authority under Section 4 of the WellPoint Health Networks Inc.
1999 Executive Officer Annual Incentive Plan (the “EOAIP”), the Committee under
the EOAIP has the authority and discretion to administer and interpret the
EOAIP.  The Committee desires to clarify certain provisions of the EOAIP, as
described below, in order to avoid unintended duplication of benefits. 
Capitalized terms used herein, unless otherwise defined herein, shall have the
same meaning as set forth in the EOAIP.

 

Participants under the WellPoint Health Networks Inc. Officer Change-in-Control
Plan, as amended and restated through December 4, 2001 and as may be amended
from time to time (the “CIC Plan”), may, under the terms of the CIC Plan, become
entitled to a “guaranteed annual bonus” for the fiscal year in which occurs a
“change in control” (as defined in the CIC Plan) in accordance with Section 2.2
of the CIC Plan, or a “pro-rated bonus” for the fiscal year in which occurs an
“involuntary termination” or “constructive termination” (as defined in the CIC
Plan) in accordance with Section 3.7 of the CIC Plan.  A bonus payable to a
participant under the EOAIP (a “Participant”) in respect of the same period is
not intended to duplicate, nor to be in addition to, a bonus payable to such
Participant in accordance with the terms of Section 2.2 or Section 3.7 of the
CIC Plan.

 

Accordingly, the Committee desires to clarify the EOAIP such that, if any
Participant under the EOAIP becomes entitled under the terms of the CIC Plan to
a “guaranteed annual bonus” (which may be a pro-rated bonus) pursuant to Section
2.2 of the CIC Plan in respect of a fiscal year in which occurs a qualifying
“change in control,” the guaranteed annual bonus that is paid to the Participant
in accordance with Section 2.2 of the CIC Plan will be deemed to be the award
for such Participant under the EOAIP in respect of such fiscal year, and the
Participant shall not be entitled to an additional bonus under the EOAIP in
respect of such fiscal year.

 

Similarly, the Committee desires to clarify the EOAIP such that, if any
Participant under the EOAIP becomes entitled under the terms of the CIC Plan to
a “pro-rated bonus” pursuant to Section 3.7 of the CIC Plan in respect of the
fiscal year in which occurs the Participant’s “involuntary termination” or
“constructive termination” (as defined in the CIC Plan), the pro-rated bonus
that is paid to the Participant in accordance with Section 3.7 of the CIC Plan
will be deemed to be the award for such Participant under the EOAIP in respect
of such fiscal year, and the Participant shall not be entitled to an additional
bonus under the EOAIP in respect of such fiscal year.

 

--------------------------------------------------------------------------------


 

In all cases, only one bonus can be paid to a Participant under the EOAIP in
respect of any given fiscal year (or in respect of any portion of a given fiscal
year), and in no event shall any Participant be entitled to more than one bonus
under the EOAIP in respect of any given fiscal year (or in respect of any
portion of any given fiscal year). Thus, if an “involuntary termination” or
“constructive termination” occurs for any Participant during the fiscal year in
which a qualifying “change in control” occurs, then the Participant will be
eligible for an award in respect of the pro-rated guaranteed annual bonus
provided for in Section 2.2 of the CIC Plan, and will not additionally be
eligible for an award in respect of the pro-rated bonus provided for under
Section 3.7 of the CIC Plan.

 

The EOAIP currently permits the Committee to establish payment schedules for
bonuses under the EOAIP, and the Committee has the authority to provide for a
pro-rated bonus to Participants who terminate employment prior to the payment of
a bonus as a result of a reduction in force commencing in the fourth quarter of
a fiscal year (and the prior year’s bonus award and a pro-rata bonus award if
such termination occurs between the start of the next fiscal year and payment of
the prior year’s bonus).  The Committee desires to clarify the EOAIP such that,
if any participant terminates employment after the fiscal year in which occurs a
qualifying “change in control” (as defined in the CIC Plan), but within 36
months following such qualifying “change in control,” and therefore becomes
entitled under the terms of the CIC Plan to a pro-rated bonus pursuant to
Section 3.7 of the CIC Plan in respect of the year of termination, the bonus
that is paid to the participant in accordance with Section 3.7 of the CIC Plan
will be deemed to be the award to such Participant under the EOAIP in respect of
the fiscal year in which occurs the Participant’s termination of employment, and
the Participant shall not be entitled to an additional bonus under the EOAIP in
respect of such fiscal year (but may be entitled to a bonus under the EOAIP in
respect of the preceding fiscal year in accordance with the terms of the
EOAIP).  Participants who terminate employment as a result of a reduction in
force as described above but who are not eligible for a pro-rata bonus under
Section 3.7 of the CIC Plan in respect of the year of termination may
nonetheless be eligible to receive a bonus under the EOAIP in accordance with
the terms of the EOAIP and this clarifying document.

 

 

Date: June 28, 2004

 

2

--------------------------------------------------------------------------------